Case 20-11177-KBO   Doc 613-15   Filed 08/28/20   Page 1 of 4




        Exhibit M
                                  Case 20-11177-KBO                          Doc 613-15                Filed 08/28/20                 Page 2 of 4

    To: Baluzy, Jon[jbaluzyret)alixpartners.corn]; Kocovski, William[WKocovski@alixpartners.corn]; McGrath, Neethl ng[mmcgrath.((x?a1ixpartners.com]; Rajan, Kmshuk
    [rajan@Tjtpartners.corn]; Monti, Vince[Monti@pjtpartners.com]
    From: Kim, HaroId[KimH@pjtpartners.corn]
    Sent: Wed 5/20/2020 10:48:55 AM Central Daylight time
    Subject: RE: Akorn Purchase Price Estimate
    Attachment: image001.png


    I don't necessarily disagree with that view. Reality is that a third party will need to pay the full freight including call premium / exit fees to overbid. If that's where the
    AHG lenders are conceptually(which I think they are), then it makes sense.

    Frotn: Baluzy, Jon <-jbaluzy@alixpartners.com>
    Sent: Wednesday, May 20, 2020 1146 AM
    To: Kocovski, William <WKocovskii4,alixpartners.com›; McGrath, Neethling <mmcgrath@alixpartners.com›; Kim, Harold <Kimfica>pjtpartners.com= Rajan,
    Kinshuk <rajan@pjtpartners.com>; Monti, Vince -----Monti@pjtpartners.com>
    Subject: [External] FW: Akom Purchase Price Estimate

    FYI --- prodded them for a meeting on the numerous open items, and below was Nick's follow up question on the Purchase Price.

    Jon Baluzy

    AlixPartners alixpartners.com [alixpartners.coml<https:rnridefense.proofpoint.com/v2/url?u=http-
    3A WWW.a1ixpartners.co mAA=DwMGaQ&c=0PUbT1m6DaDuRPWemcpoZiDQ9K6Igeg24pvj8XyBJrs&r=3ks03uFKoh7Tcy13pp-
    UEZM5lax55hcHkUQ6n1U31A&m=W1P6OGDCCaxtOWCObBdiu3A3RY4aGpft7gLyxYqA4MQ&s=HdUjVC SmeofOOTITyPLaInFaLhSZqh-
    rCV J5xtE&e=> M -I-1 (347)291-6927


    From: Nicholas Drayson <nicholas.drayson@greenhill.cornimailto:nicholas.drayson@greenhill.com>>
    Sent: Wednesday, May 20, 2020 11:41 AM
    To: Baluzy, Jon <-jbaluzy@alixpartners.com<mailto:jbaluzy@alixpartners.com>>; Matt Guill <tnattsuill@greenhill.com<mailto:matt.guilk&.greenhill.coni>>
    Subject: RE: Akom Purchase Price Estimate

    Jon —

     We are running through our analysts, and have solicited lender approvals on the DIP Budget --- will let you know when we meet the required lenders threshold.

    Regarding the below — why are we excluding the call premium and exit fee from the par plus accrued Term Loan calculation? We think that these should be
    included.

    I have broad availability to connect this afternoon.

    Best,
    Nick

    Nicholas Drayson
    Greenhill & Co., LLC
    300 Park Ave
    New York, NY 10022
    Mob: +1 (847)610 0210
    Email: nicholas.drayson@greenhill.com<mailto:nicholas.drayson@greenhill.com>

    From: Baluzy, Jon Jbaluzy@alixpartners.comKmailto:jbaluzy@alixpartners.com>>
    Sent: Wednesday, May 20, 2020 11:36 AM
    To: Matt Quill <matt.guill@greenhill.com<mailto:matt.guill&reenhill.com>>; Nicholas Drayson
    <iticholas.draySC/11@green hill.com<mailto:nicholas.draysongreenhill.com>>
    Subject: RE: Akom Purchase Price Estimate

    [EXTERNAL]

    I-Iey guys — we really need to hop on the phone to align and put this stuff to bed. Please let us know when you can chat.

    Jon Baluzy

    AlixPartners alixpartners.com [alixpartners.cotn]<https://urldefense.proofpoint.com/v2/url?u=http-
    3A www.alixpartners.com&d=DwMGaQ&c=0PUbT1tn6DaDuRPWeincpoZiDQ9K6Igeg24pvj8XyBJrs&r=3ks03uFKoh7Tcyl3pp-
    IJEZM5Iax55hcHkUQj6nIU31A&m=W1P6OGDCCaxtOWCObBdiu3A3RY4aGpft7gLyxYqA4MQ&s=Gm4HCI70y19oIoSwmWREbqVBZvAkViEp041d exu
    M +1 (347)291-6927


    From: Baluzy, Jon




Confidential                                                                                                                                               Debtors_Prod_00052681
                                Case 20-11177-KBO                      Doc 613-15              Filed 08/28/20              Page 3 of 4
    Sent: Wednesday, May 20, 2020 10:58 AM
    To: McGrath, Neethling <mincgrath(&.alixpartners.com<mailto:mmcgrathr:a)alixpartners.com>>., Matt Guill
    <matt.guill@greenhill.com<mailto:matt.guiVa)greenhill.com>>.,Nicholas Drayson <nicholas.drayson@greenhill.com<mailto:nicholas.draysonr:a)greenhill.com>>;
    Andrew DaZZO <--randrew.dazzokgreen h I.com <mailto:andrew.dazzo@,green hill.com>>
    Cc: Kocovski, William <WKocovskiEcijalixpartners.coni<mailto:WKocovski alixpartners.com>>., Kim, FIarold
    <KiinH@pjtpartners.com<mailto:KimH@pjtpartners.com>>; Rajan, Kinshuk <rajan@pjtpartners.com<mailto:rajan@pjtpartners.coin>>; Monti, Vince
    <Montir,kpjtpartners.coin<mailto:Monti@pjtpartners.coin>>
    Subject: RE: Akom Purchase Price Estimate

    Adding PJT.

    Jon Baluzy

    AlixPartners alixpartners.com [alixpartners.coml<https://urldefense.proofpoint.com/v2/url?u=http-
    3A )Aww.alixpartners.com Szt1=DwMGaQ8z.c=0PUbTlm6DaDuRPWeincpoZiDQ9K6Igeg24pvj8XyBJrs&r=3ks03uFKoh7'Fcv13pp-
    UEZM5Iax55hcHkIJQj6nIU31A8m1=WIP6OGDCCaxtOWCObBdiu3A3RY4aGpfj7gEyxYqA4MQ&s=FIdUjVCIjTSmeofOOTITyPLaInFaEhSZqh-
    rCV .15xtE&e=.> M +1 (347)291-6927


    From: McGrath, Neethling
    Sent: Wednesday, May 20, 2020 10:56 AM
    To: Matt Guill <mattguill@greenhill.com<mailto:niattguill@greenhill.com>>; Nicholas Drayson
    <nicholas.draysorr@greenhill.coin<mailto:nicholas.drayson@greenhill.com>>; Andrew Dazzo
    <andrew.dazzo@greenhill.com<mailto:andrew.dazzo@greenhill.com>>
    Cc: Kocovski, William <WKocovski@alixpartners.com<mailto:WKocovskir:a)alixpartners.com>>; Baluzy, Jon
    <jbaluzy@alixpartners.com<mailto:jbaluzy@alixpartners.com>>
    Subject: Akom Purchase Price Estimate

    GH team —

    Please see below and attached an estimate of the Purchase Price that we seek to disclose in the sale order. Can we have a quick call on this to align? Separately,
    does your side approve the DIP and wind down budgets?

    Purchase Price Estimate($mm):
    [cid:image001.pngra)01D62E9C.A3100400]

    Motion:
    On [G], 2020, the Debtors and the Stalking Horse Bidder entered into the asset purchase agreement(including all exhibits and schedules related thereto, the
    "Stalking Horse APA"), whereby the Stalking Horse Bidder proposes to acquire certain ofthe Debtors' assets as further described in the Stalking Horse APA for
    consideration valued at approximately 8[G] million, subject to certain adjustments(the "Purchase Price")

     Sincerely,

    Neethling McGrath
    Vice President
    AlixPartners
    909 Third Avenue 30th Floor, New York NY 10022
    D +1 (646)428-9145 M +1 (917)891-7604
    mmcgratKa'}alixpartners.com
    <mailto:mmcgrath@alixpartners.com>alixpartners.com [alixpartners.com]Khttps://urldetense.proofpoint.comly2/url?u=hrip-
    3A www.alixpartners.com Ra1=DAvMGaQ&c=0PUbT 1 m6DaDuRPWemcpoZiDQ9K61geg24pvj8XyBJrs&r=3ksO3uFKoh7Tcv13pp-
    UEZM5Iax55hcHkUQj6nIU31A8zm=W1P60GDCCax-tOWCObBdiu3A3RY4aGpfi7gLyxYqA4MQ&s=HdUjVCIjTSmeofOOTITyPLaInFaLhSZqh-
    rCVJ5xtE8z,e=> linkedIn<https://urldefense.proofpoint.com/v2lurl'?u=http-
    3A www.linkedin.com company alixpartners8z.d=DwMFaQ8z.c=LbONZuVfeX9r3BKVI3DiW15yS0q0Cs2yRrcUdzId8D48.z.r=zHmFT KhgkY5Irx-3edGep-
    YUBLoijdUMVhMR9APbv18z.m=36FCx0Nfylw7uzsep4NOskM v7f793Q9B8LTebsg6G08cs=SwRer98pS9bNICgt'w- vsLXZ-KHEUGVof9CbnKVX-
    5108ce—> twitter<https://urldefense.proofpoint.com/v2/url?u=http-3A twitter.com -23-
    21 AlixPartnersI_,EP8a1=DwMFaQ8x=EbONZu VfeX9r3BKVI3DiW15yS0q0Cs2yRrcUdzId8D48a=zItinFf KligkY5Irx-3edGep-
    YUBLoijdUMVhMR9APbvI8z.m=36FCx0Nfyku7uzsep4NQskM v7f793Q9B8LTebsg6G0&s=h)riPgDNohb8-JAvdEI9pjFm3I2Ug2Xk5KinqTFr4PUpU&e=>
     facebook
    <https://urldefense.proofpoint.com/v2/url?u=https-
    3A IA,ww.facebook.com AlixPartners&d=DwMFaQ&c=LbONZuVfeX9r3BKVI3DiW15yS0q0Cs2yRrcUdzId8D48z.r=zHinFT KhgkY5Irx-3edGep-
    YUBLoijdUMV1IMR9APbvItCan=361Cx0Nfyku7uzsep4N0skM v71793Q9B8ETebsg6G0&s=fzKJi38DmTIvWYuwCOBZ3CMwxNQwk7mGCDRNjYsCtUw

    Confidential: This electronic message and all contents contain information from the fimi ofAlixPartners, LLP and its affiliates which may be confidential or otherwise
    protected from disclosure. The infommtion is intended to be for the addressee only. If you are not the addressee, any disclosure, copy, distribution or use of the
    contents of this message is prohibited. If you have received this electronic message in error, please notify us immediately at +1(248)358-4420 and destroy the
    original message and all copies.


    DISCLAIMER




Confidential                                                                                                                                  Debtors_Prod_00052682
                                Case 20-11177-KBO                        Doc 613-15              Filed 08/28/20               Page 4 of 4
    The information contained in this communication from the sender is confidential and may be legally privileged. It is intended solely for use
    by the intended recipient and others authorized to receive it. If you are not the intended recipient you are hereby notified that any disclosure,
    copying, distribution or taking action in reliance of the contents ofthis information is strictly prohibited and may be unlawful.

    If you have received this communication in error, please notify us immediately by replying to this message and deleting it from your computer.
    Link to Privacy Policy<https://urldefense.proofpoint.com/v2/url?u=https-
    3A WWW.green hill.comprivacy&d=DwMFaQ&c=LbONZu VfeX9r3BKVI3DiW 15yS0q0Cs2yRrcUdzId8D4&r=zHmFf KhgkY5Irx-3edGep-
    YUBLoijdUMVhMR9APbvI&m=36FCx0Nfylai7uzsep4NQskM v7f793Q9B8LTebsg6GO&s=vXGoS 9jm1q3zhadx5Fkgvn0aA8NCSA-AJ4wtO0HdIM&e=>
    Greenhill & Co., LLC

    usdisc




Confidential                                                                                                                                     Debtors_Prod_00052683
